 

Exhibit 10.28

 

WARRANT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.

 

Warrant Certificate No.: 2015-1

 

Original Issue Date: January 22, 2015

 

FOR VALUE RECEIVED, Twinlab Consolidated Holdings, Inc., a Nevada corporation
(the "Company"), hereby certifies that MidCap Funding X Trust, a Delaware
statutory trust, with an address at c/o MidCap Financial Services, LLC, as
servicer, 7255 Woodmont Avenue, Suite 200, Bethesda, Maryland 20814, or its
registered assigns (the "Holder") is entitled to purchase from the Company up to
500,000 duly authorized, validly issued, fully paid and nonassessable shares of
Common Stock at a purchase price per share of $.76 (the "Exercise Price"), all
subject to the terms, conditions and adjustments set forth below in this
Warrant. Certain capitalized terms used herein are defined in Section 1 hereof.

 

This Warrant has been issued in connection with the transactions contemplated by
the Credit and Security Agreement, dated as of January 22, 2015, by and among
the Company, Twinlab Consolidation Corporation, Twinlab Holdings, Inc., ISI
Brands Inc., Twinlab Corporation, TCC CM Subco I, Inc., TCC CM Subco II, Inc.,
as borrowers, MidCap Financial Trust, a Delaware statutory trust, as agent
(including its successor and assigns), and the financial institutions from time
to time party thereto as lenders (the “Credit Agreement”).

 

 

 

 

1.          Definitions. As used in this Warrant, the following terms have the
respective meanings set forth below:

 

“Aggregate Exercise Price" means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

 

"Board" means the board of directors of the Company.

 

"Business Day" means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of New York are authorized or obligated
by law or executive order to close.

 

"Common Stock" means the common stock, par value $.001 per share, of the
Company, and any capital stock of the Company into which such Common Stock shall
have been converted, exchanged or reclassified following the date hereof.

 

"Company" has the meaning set forth in the preamble.

 

"Convertible Securities" means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

 

"Credit Agreement" has the meaning set forth in the Preamble.

 

"Exercise Agreement" has the meaning set forth in Section 3(a)(i).

 

"Exercise Date" means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., New York, New York time, on a Business Day,
including, without limitation, the receipt by the Company of the Exercise
Agreement, the Warrant and the Aggregate Exercise Price.

 

"Exercise Period" has the meaning set forth in Section 2.

 

"Exercise Price" has the meaning set forth in the preamble.

 

"Fair Market Value" means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which "Fair Market Value" is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term "Business
Day" as used in this sentence means Business Days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the "Fair Market Value" of the Common
Stock shall be the fair market value per share as determined in good faith by
the Board.

 

2

 

 

"Holder" has the meaning set forth in the preamble.

 

"Options" means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

"Original Issue Date" means the date on which the Warrant was issued by the
Company in connection with the Credit Agreement.

 

"Nasdaq" means The NASDAQ Stock Market LLC.

 

"OTC Bulletin Board" means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

"Person" means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

"Pink OTC Markets" means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

"Warrant" means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

"Warrant Shares" means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.

 

2.          Term of Warrant. Subject to the terms and conditions hereof, at any
time or from time to time after the date hereof and prior to 5:00 p.m., New
York, New York time, on the third anniversary of the date hereof or, if such day
is not a Business Day, on the next preceding Business Day (the "Exercise
Period"), the Holder of this Warrant may exercise this Warrant for all or any
part of the Warrant Shares purchasable hereunder (subject to adjustment as
provided herein).

 

3

 

 

3.          Exercise of Warrant.

 

(a)          Exercise Procedure. This Warrant may be exercised from time to time
on any Business Day during the Exercise Period, for all or any part of the
unexercised Warrant Shares, upon:

 

(i)          Surrender of this Warrant to the Company at its then principal
executive offices (or an indemnification undertaking with respect to this
Warrant in the case of its loss, theft or destruction), together with an
Exercise Agreement in the form attached hereto as Exhibit A (each, an "Exercise
Agreement"), duly completed (including specifying the number of Warrant Shares
to be purchased) and executed; and

 

(ii)         Payment to the Company of the Aggregate Exercise Price in
accordance with Section 3(b).

 

(b)          Payment of the Aggregate Exercise Price.

 

(i)          Payment of the Aggregate Exercise Price shall be made by delivery
to the Company of a certified or official bank check payable to the order of the
Company or by wire transfer of immediately available funds to an account
designated in writing by the Company, in the amount of such Aggregate Exercise
Price.

 

(ii)         The Holder shall have the right to pay all or a portion of the
Aggregate Exercise Price by making a cashless exercise, in which case the
portion of the Aggregate Exercise Price to be so paid shall be paid by reducing
the number of Warrant Shares otherwise issuable pursuant to the Exercise
Agreement by a number determined by multiplying that number of Warrant Shares by
a fraction, (i) the numerator of which is the Aggregate Exercise Price to be so
paid and (ii) the denominator of which is the Fair Market Value as of the date
of the exercise.

 

(c)          Delivery of Stock Certificates. Upon receipt by the Company of the
Exercise Agreement, surrender of this Warrant and payment of the Aggregate
Exercise Price (in accordance with Section 3(a) hereof), the Company shall, as
promptly as practicable, and in any event within five (5) Business Days
thereafter, execute (or cause to be executed) and deliver (or cause to be
delivered) to the Holder a certificate or certificates representing the Warrant
Shares issuable upon such exercise, together with cash in lieu of any fraction
of a share, as provided in Section 3(d) hereof. The stock certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as the exercising Holder shall reasonably request in the
Exercise Agreement and shall be registered in the name of the Holder or, subject
to compliance with Section 5 below, such other Person's name as shall be
designated in the Exercise Agreement. This Warrant shall be deemed to have been
exercised and such certificate or certificates of Warrant Shares shall be deemed
to have been issued, and the Holder or any other Person so designated to be
named therein shall be deemed to have become a holder of record of such Warrant
Shares for all purposes, as of the Exercise Date.

 

4

 

  

(d)          Fractional Shares. The Company shall not be required to issue a
fractional Warrant Share upon exercise of any Warrant. As to any fraction of a
Warrant Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.

 

(e)          Delivery of New Warrant. Unless the purchase rights represented by
this Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.

 

(f)          Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.
With respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees:

 

(i)          This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.

 

(ii)         All Warrant Shares issuable upon the exercise of this Warrant
pursuant to the terms hereof shall be, upon issuance, and the Company shall take
all such actions as may be necessary or appropriate in order that such Warrant
Shares are, validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any stockholder of the Company
and free and clear of all taxes, liens and charges.

 

(iii)        The Company shall take all such actions as may be necessary to
ensure that all such Warrant Shares are issued without violation by the Company
of any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which shares of Common Stock or other
securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).

 

5

 

 

(iv)        The Company shall use its best efforts to cause the Warrant Shares,
immediately upon such exercise, to be listed on any domestic securities exchange
upon which shares of Common Stock or other securities constituting Warrant
Shares are listed at the time of such exercise.

 

(v)         The Company shall pay all expenses in connection with, and all taxes
and other governmental charges that may be imposed with respect to, the issuance
or delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.

 

(g)          Reservation of Shares. During the Exercise Period, the Company
shall at all times reserve and keep available out of its authorized but unissued
Common Stock or other securities constituting Warrant Shares, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant, and the par value per
Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall not increase the par value of any Warrant
Shares receivable upon the exercise of this Warrant above the Exercise Price
then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.

 

4.          Adjustment to Number of Warrant Shares. In order to prevent dilution
of the purchase rights granted under this Warrant, the number of Warrant Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as provided in this Section 4 (in each case, after taking into
consideration any prior adjustments pursuant to this Section 4).

 

(a)          Adjustment to Number of Warrant Shares Upon Dividend, Subdivision
or Combination of Common Stock. If the Company shall, at any time or from time
to time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon the Common Stock or any other capital stock of the Company
payable in shares of Common Stock or in Options or Convertible Securities, or
(ii) subdivide (by any stock split, recapitalization or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the number
of Warrant Shares issuable upon exercise of this Warrant and the Exercise Price
in effect immediately prior to any such dividend, distribution or subdivision
shall be proportionately adjusted. If the Company at any time combines (by
combination, reverse stock split or otherwise) its outstanding shares of Common
Stock into a smaller number of shares, the number of Warrant Shares issuable
upon exercise of this Warrant and the Exercise Price in effect immediately prior
to such combination shall be proportionately adjusted. Any adjustment under this
Section 4(a) shall become effective at the close of business on the date the
dividend, subdivision or combination becomes effective.

 

6

 

 

(b)          Adjustment to Number of Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. In the event of any (i) capital
reorganization of the Company, (ii) reclassification of the stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), (iii) consolidation or merger of the Company
with or into another Person, (iv) sale or lease of all or substantially all of
the Company's assets to another Person or (v) other similar transaction (other
than any such transaction covered by Section 4(a)), in each case which entitles
the holders of Common Stock to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock, this Warrant shall, immediately after such reorganization,
reclassification, consolidation, merger, sale or similar transaction, remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Warrant Shares then exercisable under this Warrant, be
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction if the
Holder had exercised this Warrant in full immediately prior to the time of such
reorganization, reclassification, consolidation, merger, sale or similar
transaction and acquired the applicable number of Warrant Shares then issuable
hereunder as a result of such exercise (without taking into account any
limitations or restrictions on the exercisability of this Warrant); and, in such
case, appropriate adjustment (in form and substance reasonably satisfactory to
the Holder) shall be made with respect to the Holder's rights under this Warrant
to insure that the provisions of this Section 4 hereof shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any shares of
stock, securities or assets thereafter acquirable upon exercise of this Warrant.
The provisions of this Section 4(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant, the obligation to
deliver to the Holder such shares of stock, securities or assets which, in
accordance with the foregoing provisions, such Holder shall be entitled to
receive upon exercise of this Warrant. Notwithstanding anything to the contrary
contained herein, with respect to any corporate event or other transaction
contemplated by the provisions of this Section 4(b), the Holder shall have the
right to elect prior to the consummation of such event or transaction, to give
effect to the exercise rights contained in Section 2 instead of giving effect to
the provisions contained in this Section 4(b) with respect to this Warrant.

 

7

 

 

(c)          Certain Events. If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features) occurs, then the
Board shall, in its good faith judgment, make an appropriate adjustment in the
number of Warrant Shares issuable upon exercise of this Warrant so as to protect
the rights of the Holder in a manner consistent with the provisions of this
Section 4; provided, that no such adjustment pursuant to this Section 4(c) shall
decrease the number of Warrant Shares issuable as otherwise determined pursuant
to this Section 4.

 

(d)          Certificate as to Adjustment.

 

(i)          As promptly as reasonably practicable following any adjustment of
the number of Warrant Shares pursuant to the provisions of this Section 4, but
in any event not later than five (5) Business Days thereafter, the Company shall
furnish to the Holder a certificate of an executive officer setting forth in
reasonable detail such adjustment and the facts upon which it is based and
certifying the calculation thereof.

 

(ii)         As promptly as reasonably practicable following the receipt by the
Company of a written request by the Holder, but in any event not later than five
(5) Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer certifying the number of Warrant Shares or
the amount, if any, of other shares of stock, securities or assets then issuable
upon exercise of the Warrant.

 

(e)          Notices. In the event:

 

(i)          that the Company shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon exercise
of the Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, to vote at a meeting (or by written consent), to
receive any right to subscribe for or purchase any shares of capital stock of
any class or any other securities, or to receive any other security; or

 

(ii)         of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another Person, or sale or lease of all or substantially all of the
Company's assets to another Person; or

 

(iii)        of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

8

 

 

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least ten (10) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.

 

(f)          If the Company issues a security exercisable for or convertible
into shares of Common Stock after January 22, 2015, and such security provides
for anti-dilution protection, the shares of Common Stock issuable hereunder and
the Exercise Price shall be subject to adjustment as if this Warrant included
the same anti-dilution protection as the first issued security.

 

5.          Transfer of Warrant. Subject to the transfer conditions referred to
in the legend endorsed hereon, this Warrant and all rights hereunder are
transferable, in whole or in part, by the Holder without charge to the Holder,
upon surrender of this Warrant to the Company at its then principal executive
offices with a properly completed and duly executed Assignment in the form
attached hereto as Exhibit B, together with funds sufficient to pay any transfer
taxes described in Section 3(f)(v) in connection with the making of such
transfer. Upon such compliance, surrender and delivery and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant, if any, not so assigned and this Warrant
shall promptly be cancelled.

 

6.          Holder Not Deemed a Stockholder; Limitations on Liability. Except as
otherwise specifically provided herein, prior to the issuance to the Holder of
the Warrant Shares to which the Holder is then entitled to receive upon the due
exercise of this Warrant, the Holder shall not be entitled to vote or receive
dividends or be deemed the holder of shares of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company

 

9

 

 

7.          Replacement on Loss; Division and Combination.

 

(a)          Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, destroyed or mutilated; provided, that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

 

(b)          Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders or their agents or attorneys. Subject to
compliance with the applicable provisions of this Warrant as to any transfer or
assignment which may be involved in such division or combination, the Company
shall at its own expense execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants so surrendered in accordance with such
notice. Such new Warrant or Warrants shall be of like tenor to the surrendered
Warrant or Warrants and shall be exercisable in the aggregate for an equivalent
number of Warrant Shares as the Warrant or Warrants so surrendered in accordance
with such notice.

 

8.          No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or Bylaws, or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed by it hereunder, but shall at
all times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may reasonably be requested by
the Holder in order to protect the exercise rights of the Holder against
dilution or other impairment, consistent with the tenor and purpose of this
Warrant.

 

10

 

 

9.          Compliance with the Securities Act.

 

(a)          Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 9 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the "Securities Act"). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:

 

"THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL."

 

In addition, if the Holder is an Affiliate (as defined in the Credit Agreement)
of the Company, certificates evidencing the Warrant Shares issued to the Holder
shall bear a customary “affiliates” legend.

 

(b)          Representations of the Holder. In connection with the issuance of
this Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:

 

(i)          The Holder is an "accredited investor" as defined in Rule 501 of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.

 

(ii)         The Holder understands and acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise hereof are "restricted securities"
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
addition, the Holder represents that it is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

 

11

 

 

(iii)        The Holder acknowledges that it can bear the economic and financial
risk of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares. The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

 

10.         Warrant Register. The Company shall keep and properly maintain at
its principal executive offices books for the registration of the Warrant and
any transfers thereof. The Company may deem and treat the Person in whose name
the Warrant is registered on such register as the Holder thereof for all
purposes, and the Company shall not be affected by any notice to the contrary,
except any assignment, division, combination or other transfer of the Warrant
effected in accordance with the provisions of this Warrant.

 

11.         Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the fifth day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11).

 

If to the Company:   Twinlab Consolidated Holdings, Inc.     632 Broadway, Suite
201     New York, New York 10012     Facsimile: (212) 260-1853     E-mail:
RNeuwirth@twinlab.com     Attention: General Counsel       with a copy to (which
shall not constitute notice to the Company):   Wilk Auslander LLP   1515
Broadway   New York, New York 10036     Facsimile: (212) 752-6380     E-mail:
jfrank@wilkauslander.com     Attention: Joel I. Frank

 

12

 

 

If to the Holder:   MidCap Funding X Trust     c/o MidCap Financial Services,
LLC, as servicer     7255 Woodmont Avenue, Suite 200     Bethesda, Maryland
20814     Attn: Portfolio Mgt. – Twin Labs Loan     Facsimile: (301) 941-1450  
    with a copy to (which shall not constitute notice to the Holder):   Miles &
Stockbridge P.C.   100 Light Street     Baltimore, Maryland 21202     Facsimile:
(410) 500-5051     E-mail: frunge@milesstockbridge.com     Attention: Frederick
W. Runge, Jr.

 

12.         Cumulative Remedies. Except to the extent expressly provided in
Section 6 to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

 

13.         Equitable Relief. Each of the Company and the Holder acknowledges
that a breach or threatened breach by such party of any of its obligations under
this Warrant would give rise to irreparable harm to the other party hereto for
which monetary damages would not be an adequate remedy and hereby agrees that in
the event of a breach or a threatened breach by such party of any such
obligations, the other party hereto shall, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, be
entitled to equitable relief, including a restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction.

 

14.         Entire Agreement. This Warrant, together with the Credit Agreement,
constitutes the sole and entire agreement of the parties to this Warrant with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Warrant and the Credit Agreement, the statements
in the body of this Warrant shall control.

 

15.         Successor and Assigns. This Warrant and the rights evidenced hereby
shall be binding upon and shall inure to the benefit of the parties hereto and
the successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.

 

13

 

 

16.         No Third-Party Beneficiaries. This Warrant is for the sole benefit
of the Company and the Holder and their respective successors and, in the case
of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.

 

17.         Headings. The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.

 

18.         Amendment and Modification; Waiver. Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto. No waiver by the Company or
the Holder of any of the provisions hereof shall be effective unless explicitly
set forth in writing and signed by the party so waiving. No waiver by any party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

19.         Severability. If any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

20.         Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Nevada.

 

21.         Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Warrant or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of New York in each case located in the city of New
York and County of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party's address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

14

 

 

22.         Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

23.         Counterparts. This Warrant may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Warrant delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant.

 

24.         No Strict Construction. This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

[SIGNATURE PAGE FOLLOWS]

 

15

 

 

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

 

  TWINLAB CONSOLIDATION CORPORATION       By: /s/ Thomas A. Tolworthy   Name:
Thomas A. Tolworthy   Title:   President & CEO

 

ACCEPTED AND AGREED TO AS OF THE ORIGINAL ISSUE DATE:

 

MIDCAP FUNDING X TRUST,

a Delaware statutory trust

 

By: Apollo Capital Management, L.P.,   its investment manager     By: Apollo
Capital Management GP, LLC,   its general partner

 

  By: /s/ Maurice Amsellem     Name: Maurice Amsellem   Title:     Authorized
Signatory

 



16

 



 

EXHIBIT A

 

EXERCISE AGREEMENT

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

1.          The undersigned holder hereby exercises the right to purchase
_________________ of the shares of Common Stock (“Warrant Shares”) of Twinlab
Consolidated Holdings, Inc., a Nevada corporation (the “Company”), evidenced by
Warrant No. 1 (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

 

(i)          Payment of Exercise Price. The Holder has paid to the Company the
aggregate Exercise Price in the sum of $___________________ to the Company in
accordance with the terms of the Warrant.

 

(ii)         Delivery of Warrant Shares.  The Company shall deliver to Holder,
or its designee or agent as specified below, __________ Warrant Shares in
accordance with the terms of the Warrant.  Delivery shall be made to Holder, or
for its benefit, to the following address:

 

Date: _______________ __, ______

 

Name of Registered Holder

 

________________________________

 

 

 

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

 

(To be executed by the registered holder if such holder desires to transfer the
Warrant)

 

FOR VALUE RECEIVED _________________________________________________

hereby sells, assigns and transfers unto

 



    (Please print name and address of transferee)  





 

this Warrant as to [________] Warrant Shares (as defined in the Warrant),
together with all right, title and interest therein, and hereby irrevocably
constitutes and appoints the Secretary of Twinlab Consolidated Holdings, Inc.
(the “Company”) Attorney, to transfer the within Warrant on the books of the
Company, with full power of substitution.

 

Dated:

 

  Signature:           (Signature must confirm in all respects to name of holder
as specified on the face of the Warrant.)



        (Insert Social Security or Other Identifying Number of Assignee).  

 



18

